Title: To Thomas Jefferson from John Cleves Symmes, 5 September 1806
From: Symmes, John Cleves
To: Jefferson, Thomas


                        
                            To Thomas Jefferson Esquire
                            
                            Northbend, Miami,Sept: 5th 1806.
                        
                        Permit me, respected Sir, to introduce to you the bearer hereof, a very worthy Indian by the name of
                            Nanasekaw, alias Captain Blackbeard of the Shawanae nation, and nearly one hundred years old as he informs me.
                        I have known this man more than seventeen years, during which time he has behaved with propriety as far as I
                            can learn, (the time of war excepted) he has proved himself very friendly to Americans.
                        He informs me that he has a great desire to see the President of the United States, and the great Council of
                            the white people who are to meet at the City of Washington next winter. 
                  I have the honor to be, with every Sentiment of
                            esteem and respect, Sir, Your very humble Servant.
                        
                            John Cleves Symmes.
                        
                    